


116 HR 8072 IH: Integrity of Our Elections Act
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8072
IN THE HOUSE OF REPRESENTATIVES

August 18, 2020
Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the Help America Vote Act of 2002 to prohibit an election official from transmitting a ballot to an individual by mail for an election for Federal office unless the official certifies to the chief State election official that the individual is eligible to vote in the election.


1.Short titleThis Act may be cited as the Integrity of Our Elections Act. 2.Prohibiting transmission by mail of ballots for elections to individuals not certified as eligible to vote in election (a)ProhibitionSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection:

(d)Prohibiting transmission by mail of ballots for election to individuals not certified as eligible To vote in election
(1)ProhibitionAn election official may not transmit a ballot to an individual by mail for an election for Federal office unless the official certifies to the chief State election official that the individual is eligible to vote in the election. (2)Effective dateParagraph (1) shall apply with respect to any election occurring after the date of the enactment of the Integrity of Our Elections Act..
(b)Conforming amendmentSection 302(e) of such Act (52 U.S.C. 21082(e)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsection (d), each State.  